Citation Nr: 1727683	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-15 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for hearing loss.


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran, of the Vietnam era, served on active duty in the U.S. Army from September 1965 to August 1968.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) of the Baltimore, Maryland Regional Office (RO), which denied the benefit on appeal. 

On March 2017 the Veteran submitted a statement and medical records and waived the right to have the matter readjudicated by the Agency of Original Jurisdiction (AOJ).    

The issue of increase in disability rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, sleep impairment, impaired impulse control, hypervigilance, impaired startle response, social isolation, impaired mood, impaired memory, intrusive thoughts, and difficulty concentrating; social and occupational impairment with deficiencies in most areas is not shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability rating assigned.  The Veteran's PTSD is currently rated as 30 percent disabling, effective May 7, 2009.  

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Factual Background and Analysis

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent.  For the reasons explained below, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the entire timeframe on appeal.  

Following his claim, the Veteran provided a copy of a private psychological evaluation dated April 2009.  The Veteran described his mood most of the day as "pretty good."  He reported occasional intrusive thoughts, flashbacks, recurrent occasional nightmares, difficulty falling asleep, terminal waking, occasional night sweats, fatigue, loss of energy, diminished ability to think, concentration problems, being triggered by loud noises, and hypervigilance.  In public settings he would sit so that his vantage point would allow him to see everything that is going on, and he had indecisiveness "on occasion."  He denied any suicidal or homicidal ideation.  He also denied any prior history of psychological evaluation or counseling.  

With respect to his home and work life, the Veteran reported being married since 1971, describing the marriage as "okay, we tolerate each other, really."  He admitted to occasional arguing, but denied any history of physical altercations.  Two out of his four adult children lived across the street from him and the other two adult children resided with him.  He explained that he has three grandchildren.  He reported having diminished interest in activities he once found significant (athletic activities and drag racing), and distancing himself from his friends.  The Veteran's final rank in service was First Lieutenant.  After separation he was employed consistently.  First he was employed at the National Archives and Records Center for two months.  He then worked at the National Bureau of Standards where he was in charge of the Tour Program and Exhibits Program.  He then worked for the Energy Research and Development Administration, which later merged with other agencies and became the U.S. Department of Energy, where he stayed for 24 years.  After that he worked in the Office of Public Affairs, where he was charged with exhibits.  He retired from that position in December 2000.  He reported a history of difficulties with supervisors, acknowledging a history of arguing, but denying any history of physical altercations.  

Mental status examination showed pleasant and cooperative attitude.  The following were listed as within normal limits:  speech, thought, attention capacities, impulse control, affect, orientation in all spheres, remote memory, and memory for recent events.  The following was listed as below normal limits: concentration, immediate memory, judgment, and insight.  

The Veteran exhibited the following symptoms:  re-experiencing, avoidance, and hyperarousal.  The doctor noted that although his impulse control appeared to fall within normal limits, he has "[d]ifficulties with impulse control, as evidenced by his irritability and angry verbal outbursts, were quite evident and likely to substantially negatively impact his employability."  She diagnosed him with PTSD, stating his prognosis as extremely guarded.  He was assigned a GAF score of 51.  

The Veteran was afforded a VA PTSD examination in September 2009.  The examiner found that the disturbance and symptomatology caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She found that his symptoms impacted areas of his life such as employment, activities of daily living (mild impact), and others such as relationships and quality of life (moderate impact).  

During the examination, he still reported being triggered by loud sounds such as car backfire.  He reported avoidance of crowds, nightmares, getting uptight often and irritability.  He stated that he used to smash things, but now has learned ways to cope such as taking a walk.  He reported being a college graduate who was not currently employed.  His PTSD was not reported as the reason for his unemployed status; however, he stated that when he was employed he was not close with anyone and felt that is what prevented him from advancing his career.  He stated still being married to the same woman for 36 years, and having one of his adult children still living with him with the others were residing nearby.  He described his marriage as "good" and the relationship with his children as fair.  He would have regular interaction with family and friends.  He attended church once a week, and reported having a few friends from church.  He engaged in carpentry work, metal work, and work on cars-all of which the examiner noted as being solitary work.  

The examiner noted that he engages in social activities, appropriately interacts with others, and is able and capable of basic activities of daily living and meeting family responsibly and work demands.  Symptoms noted were: hypervigilance, poor sleep, heightened startle response, irritably, and detached emotions.  There was no impairment of thought processes, memory loss, suicidal ideation, homicidal ideation, delusions, hallucinations, panic attacks, obsessive or ritualistic behavior, or impaired impulse control.  The examiner assigned him a GAF score of 51.  

The Veteran was afforded another VA PTSD examination in December 2014, during which the examiner concluded that the he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The following symptoms were noted:  anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or work like setting.  Mental status examination showed normal appearance, adequate grooming, pleasant, polite and cooperative attitude, good speech and affect, and logical goal directed thought flow. 

He still presented with the following: avoidance, irritability, angry outburst, hypervigilance, exaggerated startled response, problems with concentration and sleep disturbance.  He exhibited persistent and exaggerated negative beliefs or expectations about himself, others or the world, stating "I am bad.  No one can be trusted.  The world is completely dangerous.  My whole nervous systems [sic] is permanently ruined."  He presented with feelings of detachment or estrangement from others.  

With respect to his home life, he described it as a fairly good quality of life.  He was still retired, as his retirement was planned.  He reported having his BA and still being married to the same woman, and having six grandchildren.  He stated that he keeps busy working around the house they have in Maryland as well as the house in they have in Florida.  When in Florida, he goes out in the boat and works in the yard.  He occasionally would spend time with friends, spending the majority of his time with his wife, children and grandchildren.  He reported never being treated for mental health nor taking any medication.

Upon review of the evidence, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD.  

During the appeal period, the Board finds all reasonable doubt in the Veteran's favor and finds that his PTSD symptoms more nearly approximate reduced reliability and productivity required for a 50 percent rating.  As noted above, the Veteran's PTSD was uniformly manifested by symptoms of nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, hypervigilance, startle response, impaired judgment, slight concentration and memory problems, and detachment or estrangement. 

Based on the evidence of record described above, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms result in occupational and social impairment, with reduced reliability and productivity to due to such symptoms as: impaired judgment, disturbance in motivation and mood, difficulty establishing and maintaining some occupational and social relationships, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  His symptoms are consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas.  As such, the Board finds that a 70 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence does not establish that during the appeal period the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

Throughout the appeal period, the Veteran has presented with normal speech, normal thought processes, normal impulse control, being oriented in all spheres and being capable of taking care of his daily living activities, as well as meeting responsibility that comes with having a family.  He presented with anxiety in the last two exams and depression in the first two.  His attitude throughout the appeal process was pleasant and cooperative.  Overall, his memory was stated as being within normal limits, with the private examination noting that only his immediate memory was below normal limits.  In sum, his symptoms do not prevent him from functioning independently or otherwise result in occupational and social impairment with deficiencies in most areas.  

The private examination noted that his impulse control was challenged as evidenced by his angry verbal outburst and that it would substantially negatively impact his employability.  At the time of this examination the Veteran had already retired and as noted in the 2014 VA examination this retirement was planned.  Prior to retiring the Veteran was gainfully employed from the time he left service.  The Veteran did express struggling with anger as he would smash things, but he also stated that he has learned coping skills, such as taking a walk.  

Throughout the appeal period the Veteran has been in a long term marriage that he most recently described as "good."  Despite reporting feelings of detachment or estrangement, he has consistently described having a large support system consisting of his wife, children, grandchildren, friends, and church.  He has four children whom he has a fair relationship with and six grandchildren.  He owns two homes and keeps busy by traveling between Florida and Maryland, taking care of the homes, going boat riding and spending time with his wife, children and grandchildren.  

At no time during the appeal period did the Veteran report or exhibit panic attacks, difficulty in understanding complex commands, or flattened affect.  The Board notes that the Veteran has exhibited some of the symptoms associated with a 70 percent rating such as disturbances of motivation and mood, impaired impulse control, and difficulty in establishing and maintaining effective work relationships.  However, upon review of the record as a whole it is clear that these symptoms did not cause deficiencies in most areas, as the Veteran is very active with his hobbies, taking care of the house, attending church, and spending time with his family.  

None of his examinations, including the private one and two VA examinations, showed symptoms consistent with occupational and social impairment with deficiencies in most areas.  The April 2009 private doctor noted that although his impulse control appeared to fall within normal limits, he had "difficulties with impulse control, as evidenced by his irritability and angry verbal outbursts, were quite evident and likely to substantially negatively impact his employability."  She diagnosed him with PTSD, stating his prognosis as extremely guarded.  The September 2009 VA examiner opined that the disturbance and symptomatology causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The December 2014 VA examiner concluded that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Despite the specific findings of the December 2014 examiner, most of these examinations reflect symptoms that more nearly approximate those associated with a 50 percent rating.  

The Board has considered the GAF scores assigned during the relevant appeal period.  A GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The GAF scores assigned to the Veteran's psychological profile of record, during the appeal period consist of two scores, both 51.  GAF scores between 51 and 60 represent moderate symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the most recent medical treatment records submitted in March 2017.  

In this regard, the Board finds that the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity, but do not reflect deficiencies in most areas, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity to warrant a 70 percent rating.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula.  

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 50 percent disability criteria throughout the appeal period.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA and private examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, a 50 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating of 50 percent, but no higher, for PTSD is granted.  


REMAND

The Board's review of the record reveals that further development is warranted before the hearing loss claim on appeal can be decided. 

In the December 2009 rating decision on appeal the Veteran was granted service connection for hearing loss with a noncompensable evaluation, effective May 7, 2009.

The last VA examination to assess the Veteran's hearing loss was in October 2009, with the most recent being a private examination in March 2010.  In private treatment records dated December 2016, the doctor stated, "Hearing is grossly decreased bilaterally but is it appreciative of finger rub."   

As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for an audiological examination to determine the current severity of his service-connected hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the hearing loss disability may have on occupational functioning and daily activities. 

2. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


